Case 19-11691   Doc 1   Filed 07/30/19   Page 1 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 2 of 22
                              Case 19-11691               Doc 1         Filed 07/30/19            Page 3 of 22




   Debtor                            True Health Diagnostics LLC                          Case number (if known)
                                     Name


11. Why is the case filed in this   Check all that apply:
   district?                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                       district.

                                       A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        No
   possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
   property or personal property
                                            Why does the property need immediate attention? (Check all that apply.)
   that needs immediate
   attention?                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                  What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                  attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                  assets or other options).

                                                 Other



                                            Where is the property?
                                                                         Number          Street

                                                                                                                                                       _

                                                                                                                    _
                                                                         City                                           State       ZIP Code


                                             Is the property insured?
                                                 No
                                                 Yes. Insurance agency

                                                         Contact name                                                                                  _

                                                         Phone




            Statistical and administrative information



13. Debtor’s estimation of          Check one:
   available funds                     Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                       1-49                              1,000-5,000                                25,001-50,000
14. Estimated number of                50-99                             5,001-10,000                               50,001-100,000
   creditors                           100-199                           10,001-25,000                              More than 100,000
                                       200-999

                                       $0-$50,000                        $1,000,001-$10 million                     $500,000,001-$1 billion
15. Estimated assets                   $50,001-$100,000                  $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                       $100,001-$500,000                 $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                       $500,001-$1 million               $100,000,001-$500 million                  More than $50 billion



 Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
Case 19-11691   Doc 1    Filed 07/30/19   Page 4 of 22




                07/30/2019


        /s/ Clifford A. Zucker              Clifford A. Zucker




         /s/ Derek C. Abbott                        07/30/2019
Case 19-11691   Doc 1   Filed 07/30/19   Page 5 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 6 of 22
                        Case 19-11691       Doc 1     Filed 07/30/19     Page 7 of 22



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

THG Holdings LLC, et al.,                                   Case No. 19-_____ (___)

                           Debtors.1                        Joint Administration Requested


                  CONSOLIDATED LIST OF EQUITY SECURITY HOLDERS

                  The above-captioned debtors and debtors in possession (the “Debtors”) provide

this list of equity security holders for each Debtor under rule 1007(a)(3) of the Federal Rules of

Bankruptcy Procedure.

                                             THG Holdings LLC
         Holder of Equity                                                  Nature of         Number of
                                                  Address
            Securities                                                   Interests Held      Units Held
                                       On file with Epiq
                                                                           Class A-
    Christopher Grottenthaler                                                             6082.94100
                                                                         Common Unit
                                       1000 Lakeside Avenue
                                       Cleveland, OH 44114                 Class A-
    FIO THG LLC                                                                           1773.03953
                                                                         Common Unit
                                       On file with Epiq
                                                                           Class A-
    L. Richard Covert                                                                     1654.41315
                                                                         Common Unit
                                       1000 Lakeside Avenue
                                       Cleveland, OH 44114                 Class A-
    MB PE V THG LLC                                                                       2001.81882
                                                                         Common Unit




1
          The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN,
          are as follows: THG Holdings LLC (8292); True Health Group LLC (9158); True Health
          Clinical LLC (5272); True Health Diagnostics LLC (9452); True Health IP LLC (5427);
          Outreach Management Solutions LLC d/b/a True Health Outreach (9424); Health Core
          Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address is 3803
          Parkwood Blvd., Suite 400, Frisco, Texas 75034.
                 Case 19-11691       Doc 1     Filed 07/30/19   Page 8 of 22




                                      THG Holdings LLC
     Holder of Equity                                             Nature of       Number of
                                          Address
        Securities                                              Interests Held    Units Held
                                c/o Monroe Capital LLC
                                311 South Wacker Drive
                                Suite 6400
                                Chicago, Illinois 60606
Monroe Capital CLO 2014-1       Attention: Matt Lane              Class A-
                                                                                 184.13765
Blocker, LLC                    Facsimile: (312) 258-8350       Common Unit
                                E-mail:
                                mlane@monroecap.com

Monroe Capital MML CLO          c/o Monroe Capital LLC
2016-1 Issuer Subsidiary 1,     311 South Wacker Drive
Inc.                            Suite 6400
                                Chicago, Illinois 60606
                                Attention: Matt Lane              Class A-
                                                                                 184.13765
                                Facsimile: (312) 258-8350       Common Unit
                                E-mail:
                                mlane@monroecap.com

                                c/o Monroe Capital LLC
                                311 South Wacker Drive
                                Suite 6400
                                Chicago, Illinois 60606
Monroe Capital Private Credit   Attention: Matt Lane              Class A-
                                                                                 566.80969
Fund I LP                       Facsimile: (312) 258-8350       Common Unit
                                E-mail:
                                mlane@monroecap.com

Monroe Capital Private Credit   c/o Monroe Capital LLC
Fund II (Unleveraged) LP        311 South Wacker Drive
                                Suite 6400                        Class A-
                                                                                 139.12470
                                Chicago, Illinois 60606         Common Unit
                                Attention: Matt Lane

Monroe Capital Private Credit   c/o Monroe Capital LLC
Fund II LP                      311 South Wacker Drive
                                Suite 6400
                                Chicago, Illinois 60606           Class A-
                                                                                 1023.75846
                                Attention: Matt Lane            Common Unit
                                Facsimile: (312) 258-8350
                                E-mail:
                                mlane@monroecap.com




                                                2
                 Case 19-11691       Doc 1     Filed 07/30/19   Page 9 of 22



                                      THG Holdings LLC
     Holder of Equity                                             Nature of       Number of
                                          Address
        Securities                                              Interests Held    Units Held
Monroe Capital Private Credit   c/o Monroe Capital LLC
Fund II-O Equity Holdings,      311 South Wacker Drive
LLC                             Suite 6400
                                Chicago, Illinois 60606
                                Attention: Matt Lane              Class A-
                                Facsimile: (312) 258-8350                        159.67277
                                                                Common Unit
                                E-mail:
                                mlane@monroecap.com


                                c/o Monroe Capital LLC
                                311 South Wacker Drive
                                Suite 6400
                                Chicago, Illinois 60606
Monroe FCM Direct Loan          Attention: Matt Lane              Class A-
                                Facsimile: (312) 258-8350                        113.36194
Fund LP                                                         Common Unit
                                E-mail:
                                mlane@monroecap.com


                                c/o Monroe Capital LLC
                                311 South Wacker Drive
                                Suite 6400
Monroe Private Credit Fund A    Chicago, Illinois 60606           Class A-
                                Attention: Matt Lane                             944.68281
LP                                                              Common Unit
                                Facsimile: (312) 258-8350
                                E-mail:
                                mlane@monroecap.com
                                25701 Science Park Drive
                                Cleveland, OH 44122               Class A-
MSF PEF THG LLC                                                                  1944.62400
                                                                Common Unit
PHL Variable Insurance          One American Row                  Class A-
Company                         Hartford, CT 06102                               2166.44314
                                                                Common Unit
Phoenix Life Insurance          One American Row                  Class A-
Company                         Hartford, CT 06102                               3791.27578
                                                                Common Unit
RSCF I Blocker True Health      630 Fifth Avenue, Suite 400
LLC                             New York, NY 10111                Class A-
                                                                                 36022.41418
                                                                Common Unit
RSCF I-A Blocker True Health    630 Fifth Avenue, Suite 400
LLC                             New York, NY 10111                Class A-
                                                                                 9495.20799
                                                                Common Unit




                                                3
                 Case 19-11691        Doc 1     Filed 07/30/19    Page 10 of 22




                                       THG Holdings LLC
     Holder of Equity                                               Nature of       Number of
                                            Address
        Securities                                                Interests Held    Units Held
                                 c/o Silver Point Capital
                                 2 Greenwich Plaza, 1st Floor
                                 Greenwich, CT 06830
                                 Attn: Credit Admin Email:
Silver Point Select                                                 Class A-
                                 CreditAdmin@silverpointcapita
Opportunities Fund A, L.P.                                        Common Unit
                                 l.com
                                 Ops-
                                 Administration@silverpointcapi
                                 tal.com                                           248.67642
                                 c/o Silver Point Capital
                                 2 Greenwich Plaza, 1st Floor
                                 Greenwich, CT 06830
                                 Attn: Credit Admin Email:
Silver Point Specialty Credit                                       Class A-
                                 CreditAdmin@silverpointcapita
Fund, L.P.                                                        Common Unit
                                 l.com
                                 Ops-
                                 Administration@silverpointcapi
                                 tal.com                                           69.62940
                                 c/o Silver Point Capital
                                 2 Greenwich Plaza, 1st Floor
                                 Greenwich, CT 06830
                                 Attn: Credit Admin Email:
                                                                    Class A-
Specialty Credit Facility, LLC   CreditAdmin@silverpointcapita
                                 l.com                            Common Unit
                                 Ops-
                                 Administration@silverpointcapi
                                 tal.com                                           510.61559
                                 2340 E. Trinity Mills Road,        Class B -
                                 Suite 233 Carrollton, TX         Common Unit
Alba Durata, LLC                 75006-1900                                        122.43401


Alexandra and Kyle               2720 Skyland Drive NE              Class B -
Nettesheim as Joint Tenants      Atlanta, GA 30319                Common Unit      69.40989
with Right of Survivorship
                                 On file with Epiq                  Class B -
Ancelmo E. Lopes                                                  Common Unit      122.49533




                                                     4
                  Case 19-11691      Doc 1    Filed 07/30/19   Page 11 of 22




                                      THG Holdings LLC
     Holder of Equity                                            Nature of       Number of
                                           Address
        Securities                                             Interests Held    Units Held
                                On file with Epiq                Class B -
Blake Whitaker                                                 Common Unit      34.63909
                                On file with Epiq                Class B -
Bruce A. Zivian                                                Common Unit      14.28406

Carol A. Nellis and Kevin M.    79 W. Belle Isle Road NE         Class B -
Nellis as Joint Tenants with    Atlanta, GA 30342              Common Unit      69.40989
Right of Survivorship
                                On file with Epiq                Class B -
                                                               Common Unit
Christian W. Richards                                                           242.47366


                                413 Black Wolf Run               Class B -
Christopher W. Kling, MD        Wildwood, MO 63040             Common Unit      20.40572

                                3662 Hickory Grove Lane          Class B -
CLG Investments                 Frisco, TX 75034               Common Unit      4003.34635

Covert Investment Operations,   6200 Bay Valley Court Flower     Class B -
LLC (Larry Rick Covert)         Mound, TX 75022                Common Unit      2581.42034

Daniel G. Grottenthaler and                                      Class B -
Anita Grottenthaler as Joint    812 Indian Wood Lane Myrtle    Common Unit
Tenants with Right of                                                           53.08134
                                Beach, SC 29588
Survivorship

                                On file with Epiq                Class B -
Edward M. McCann                                               Common Unit      30.60850
                                On file with Epiq                Class B -
Fernando De Leon                                               Common Unit      69.98482

                                On file with Epiq                Class B -
Fernando De Leon                                               Common Unit      209.94062

                                1000 Lakeside Avenue             Class B -
FIO THG LLC                     Cleveland, OH 44114            Common Unit      38.65735

                                On file with Epiq                Class B -
Gary Smith                                                     Common Unit      138.55637



                                                5
                  Case 19-11691   Doc 1    Filed 07/30/19   Page 12 of 22




                                   THG Holdings LLC
     Holder of Equity                                         Nature of       Number of
                                        Address
        Securities                                          Interests Held    Units Held
                             On file with Epiq                Class B -
Jacob John Novak                                            Common Unit      408.11349
                             On file with Epiq                Class B -
Karen A. Miller                                             Common Unit      204.15888

                             3500 Maple Avenue                Class B -
LCG Ventures II, LLC         Suite 1600                     Common Unit      2040.56776
                             Dallas, TX 75219
                             3500 Maple Avenue                Class B -
LCG Ventures, LLC            Suite 1600                     Common Unit      938.66115
                             Dallas, TX 75219
                             On file with Epiq                Class B -
Mark T. Smith                                               Common Unit      8.16222

                             On file with Epiq                Class B -
Matthew Gary Milburn                                        Common Unit      40.83178
                             1000 Lakeside Avenue             Class B -
MB PE V THG LLC              Cleveland, OH 44114            Common Unit      43.64540

                             On file with Epiq                Class B -
Melinda LeeAnn Milburn                                      Common Unit      40.83178

                             On file with Epiq                Class B -
Michael Clements                                            Common Unit      40.83178
                             On file with Epiq                Class B -
Michael Osterhoff                                           Common Unit      163.27612

                             On file with Epiq                Class B -
Michael Osterhoff                                           Common Unit      112.57705

                             25701 Science Park Drive         Class B -
MSF PEF THG LLC              Cleveland, OH 44122            Common Unit      42.39838

                                                              Class B -
Patrick Young                On file with Company                            34.63909
                                                            Common Unit
PHL Variable Insurance       One American Row                 Class B -
Company                      Hartford, CT 06102             Common Unit      47.23461




                                             6
                 Case 19-11691      Doc 1    Filed 07/30/19   Page 13 of 22




                                     THG Holdings LLC
     Holder of Equity                                           Nature of       Number of
                                          Address
        Securities                                            Interests Held    Units Held
Phoenix Life Insurance         One American Row                 Class B -
Company                        Hartford, CT 06102             Common Unit      82.66056
                               On file with Epiq                Class B -
Richard Covert                                                Common Unit      209.94062

                               205 Laurel Avenue                Class B -
RJ Investments Co.             Highland Park, IL 60035        Common Unit      122.48516

                               On file with Epiq                Class B -
Robert J. Osterhoff                                           Common Unit      10.20278

RSCF I Blocker True Health     630 Fifth Avenue, Suite 400      Class B -
LLC                            New York, NY 10111             Common Unit      785.38913

RSCF I-A Blocker True Health   630 Fifth Avenue, Suite 400      Class B -
LLC                            New York, NY 10111             Common Unit      207.02202

                               On file with Epiq                Class B -
Ryan M Nellis                                                 Common Unit      40.83178

                               On file with Epiq                Class B -
Tim Hickey                                                    Common Unit      10.20278
Tom D. Wippman Revocable       332 Maple Avenue                 Class B -
Trust U/A/D 6/2/2010           Highland Park, IL 60035        Common Unit      61.24766

Tom D. Wippman Revocable       332 Maple Avenue                 Class B -
Trust U/A/D 6/2/2010           Highland Park, IL 60035        Common Unit      21.64251

True Health Diagnostic         3662 Hickory Grove Lane          Class B -
Management, LLC                Frisco, TX 75034               Common Unit      5.765756




                                               7
               Case 19-11691      Doc 1   Filed 07/30/19    Page 14 of 22



                            True Health Group LLC
Holder of Equity Securities          Address                  Nature of      Percentage
                                                            Interests Held      Held
THG Holdings LLC                 3803 Parkwood Blvd
                                                              Common
                                      Suite 400                                100%
                                                             Membership
                                  Frisco, TX 75034


                              True Health Diagnostics LLC
Holder of Equity Securities            Address                Nature of      Percentage
                                                            Interests Held      Held
True Health Group LLC            3803 Parkwood Blvd
                                                              Common
                                      Suite 400                                100%
                                                             Membership
                                  Frisco, TX 75034

                            True Health Clinical LLC
Holder of Equity Securities          Address                  Nature of      Percentage
                                                            Interests Held      Held
True Health Group LLC            3803 Parkwood Blvd
                                                              Common
                                      Suite 400                                100%
                                                             Membership
                                  Frisco, TX 75034

                              Health Core Financial LLC
Holder of Equity Securities            Address                Nature of      Percentage
                                                            Interests Held      Held
True Health Group LLC            3803 Parkwood Blvd
                                                              Common
                                      Suite 400                                100%
                                                             Membership
                                  Frisco, TX 75034

                            Outreach Management Solutions, LLC
Holder of Equity Securities           Address            Nature of           Percentage
                                                       Interests Held           Held
True Health Group LLC          3803 Parkwood Blvd
                                                          Common
                                     Suite 400                                 100%
                                                        Membership
                                 Frisco, TX 75034

                            True Health IP LLC
Holder of Equity Securities          Address                  Nature of      Percentage
                                                            Interests Held      Held
True Health Group LLC            3803 Parkwood Blvd
                                                              Common
                                      Suite 400                                100%
                                                             Membership
                                  Frisco, TX 75034




                                           8
Case 19-11691   Doc 1   Filed 07/30/19   Page 15 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 16 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 17 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 18 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 19 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 20 of 22
Case 19-11691   Doc 1   Filed 07/30/19   Page 21 of 22




                                    /s/ Clifford A. Zucker
   Case 19-11691   Doc 1   Filed 07/30/19      Page 22 of 22




07/30/2019            /s/ Clifford A. Zucker


                     Clifford A. Zucker

                     Chief Restructuring Officer
